United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, EAST ATLANTA
STATION, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1255
Issued: December 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 16, 2009 appellant filed a timely appeal from a February 12, 2009 merit
decision of the Office of Workers’ Compensation Programs denying continuation of pay.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant is entitled to continuation of pay for her November 25,
2006 employment injury.
FACTUAL HISTORY
On May 10, 2007 appellant, then a 47-year-old service associate, filed a traumatic injury
claim (Form CA-1) alleging that on November 25, 2006 she sustained post-traumatic stress
disorder after the employing establishment was robbed at gunpoint and the suspect was killed by
police. Appellant filed a CA-1 traumatic injury form on May 10, 2007.

By decision dated June 26, 2007, the Office accepted appellant’s claim for post-traumatic
stress disorder. In a decision of the same date, it denied continuation of pay on the grounds that
appellant did not file her claim form within 30 days of the employment injury.
On December 17, 2007 appellant filed a request for reconsideration. She stated that she
had to use her own sick leave and annual leave to consult a physician after the incident and to
testify to a grand jury about the November 25, 2006 events. Appellant contended that she
previously gave her manager the claim form but was advised that the form was never received by
the Office. She subsequently resubmitted the form.
By decision dated January 11, 2008, the Office denied modification of the June 26, 2007
decision on the grounds that the traumatic injury claim was not filed within 30 days of the
employment injury. It recommended that she file for repurchase of her leave using Form CA-7.
On January 13, 2009 appellant filed a request for reconsideration. In a January 6, 2009
statement, she contended that she turned in a Form CA-1 to her manager, Ms. Cleveland, within
the 30-day time period but that it was not received by the Office.
In a January 2, 2009 letter, Veria Bowden, a coworker, stated that appellant returned to
the employing establishment about three weeks after the robbery and filled out a claim form.
Appellant gave it to the acting manager, Ms. Cleveland, that day.
In a February 12, 2009 telephone memorandum, Ms. Cleveland stated that appellant did
not submit a claim form to her and that none of the coworkers present could remember what
happened that day.
By decision dated February 12, 2009, the Office denied modification of the prior
decisions on the grounds that the submitted evidence did not establish that appellant filed her
claim within 30 days of the date of injury.
LEGAL PRECEDENT
Section 8118 of the Federal Employees’ Compensation Act1 provides for payment of
continuation of pay, not to exceed 45 days, to an employee who has filed a claim for a period of
wage loss due to a traumatic injury with her immediate supervisor on a form approved by the
Secretary of Labor within the time specified in section 8122(a)(2) of this title.2 Section
8122(a)(2) provides that written notice of injury must be given as specified in section 8119.3
The latter section provides, in part, that notice of injury shall be given in writing within 30 days
after the injury.4

1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8118.

3

Id. at § 8122(a)(2).

4

Id. at § 8119(a), (c). See also Gwen Cohen-Wise, 54 ECAB 732 (2003).

2

Claims that are timely under section 8122 are not necessarily timely under section
8118(a). Section 8118(a) makes continuation of pay contingent on the filing of a claim within 30
days of the injury. When an injured employee makes no claim for a period of wage loss within
30 days, she is not entitled to continuation of pay, notwithstanding prompt notice of injury.5 The
Act makes no provision for exceptional or mitigating circumstances entitling a claimant to
continuation of pay who has not filed a claim within 30 days of the injury.6
The Act’s implementing regulations provide, in pertinent part, that to be eligible for
continuation of pay, a claimant must: (1) Have a traumatic injury which is job related and the
cause of the disability and/or the cause of lost time due to the need for medical examination and
treatment; (2) File Form CA-1 within 30 days of the date of the injury; and (3) Begin losing time
from work due to the traumatic injury within 45 days of the injury.7 The Act authorizes
continuation of pay of an employee who has filed a valid claim for a traumatic injury.8
ANALYSIS
The Office accepted that appellant sustained post-traumatic stress disorder as a result of a
November 25, 2006 armed robbery. Appellant filed a traumatic injury claim (Form CA-1) on
May 10, 2007. Because she did not file a claim within 30 days as specified in sections 8118(a)
and 8122(a)(2) of the Act, she is not entitled to continuation of pay.9
Appellant contended that she submitted a claim form to her manager within the 30-day
period but that the Office never received this form. Any prior claim form is not of record and
appellant’s manager at the time, Ms. Cleveland, stated that she did not receive a claim form from
appellant, as alleged. Therefore, the record does not establish appellant’s contention that she
submitted her traumatic injury claim form within 30 days of the November 25, 2006 employment
injury.10
CONCLUSION
The Board finds that appellant is not entitled to continuation of pay for her November 25,
2006 employment injury.

5

Laura L. Harrison, 52 ECAB 515 (2001).

6

Id.; William E. Ostertag, 33 ECAB 1925 (1982).

7

20 C.F.R. § 10.205(a)(1)-(3). See also Carol A. Lyles, 57 ECAB 265 (2005).

8

5 U.S.C. § 8118(a).

9

See W.W., 59 ECAB ___ (Docket No. 08-477, issued May 22, 2008).

10

The Board notes that, although appellant is barred from receiving continuation of pay, she may be entitled to
other benefits. The Office accepted that appellant sustained post-traumatic stress disorder. Thus, she may still claim
wage-loss disability and compensation for medical treatment rendered due to the effects of the employment injury.
See P.R., 60 ECAB ___ (Docket No. 08-2239, issued June 2, 2009).

3

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

